Order entered April 22, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00057-CV

    NOVO POINT, LLC, QUANTEC, LLC, RPV, LTD., AND JEFFREY
                      BARON, Appellants

                                         V.

                       ELISSA KATZ, ET AL., Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01898-D

                                      ORDER

      Before the Court is Dallas County Clerk John F. Warren’s April 21, 2021

request for a thirty-day extension of time to file the clerk’s record. Because this is

an accelerated appeal, we GRANT the extension to the extent that the record shall

be filed no later than May 3, 2021. See TEX. R. APP. P. 35.3(c).


                                              /s/   CRAIG SMITH
                                                    JUSTICE